DETAILED ACTION

This office action is in response to Remarks and Amendments filed January 31, 2022 in regards to a 371 application filed August 29, 2019 of PCT/US2018/005913 filed February 20, 2018 claiming priority to foreign application JP2017-039817 filed March 2, 2017.  Claims 1 and 5-8 have been amended. Claims 2 and 9-10 have been cancelled without prejudice. Claims 13-14 are new. Claims 1, 3-8, and 11-14 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments, the rejections of claims 5-8 under 35 USC § 112(b) has been withdrawn.     
In view of the Remarks and Amendments, the rejections of claims 1, 3, 4, 11, and 12 under 35 USC § 102 has been maintained.  

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Response:  The rejections of claims 1, 3, 4, 11, and 12 under 35 USC § 102 has been maintained because though cancelled claim 2 comprised allowable subject matter on its own, when amended to claim 1, the limitations of claim 2 are only one of the two options for terminal groups, (1) both terminal comprise ethylenic carbon-carbon double bonds, and (2) one terminal group is an ethylenic carbon-carbon double bond and the other terminal group is a hydroxyl. Since the prior art is to both terminals comprising ethylenic carbon-carbon double bonds, the 102 rejection is maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burguette et al. (US 4,671,999).
Burguette et al. teach protective lubricant coatings for thin film magnetic recording media comprising perfluoropolyethers with chemical groups comprising an ethylenically carbon-carbon double bond at both terminals [Abstract; Col. 4, line 25 – Col. 6, line 6; Cols. 7-8 – Chemical Formulas I-X].
In regards to claims 3-4, Burguette et al. teach in Formulas I-III, V, VI, VIII, and IX [Cols. 7-8] the chemical groups comprising an ethylenically carbon-carbon double bond is a (meth)acryloyl group and in Formulas I-III, V, VI, and VIII [Cols. 7-8] the chemical groups comprising an ethylenically carbon-carbon double bond is a (meth)acryloyloxy group.
In regards to claim 11, Burguette et al. teach in Formulas I and V-X [Cols. 7-8] the perfluoropolyethers are bonded to the group having an ethylenic carbon-carbon via a urethane bond.
In regards to claim 12, Burguette et al. teach a method of producing magnetic recording media wherein a lubricant composition comprising (a) a perfluoropolyether and (b) a solubilizing agent and further comprising a solvent are used [Col. 2, lines 23-51] and thin metal film recording media is coated with the composition, dried to remove most of the solvent, and preferably copolymerizing the coating by curing with exposure to electromagnetic radiation such as ultraviolet radiation [Col. 3, line 65 – Col. 4, line 10]
Allowable Subject Matter
In regards to Claims 13-14, the following is a statement of reasons for the indication of allowable subject matter:  a second compound in which one or more functional groups which are one of types selected from the group consisting of a hydroxyl group, an amino group, an amido group and a carboxyl group as disposed at one or both terminals of a second perfluoroalkyl polyether chain.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763